Citation Nr: 1003499	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L5-S2 levels, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus/plantar fasciitis, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for migraine 
headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION


The Veteran had active service from April 2000 until April 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The issue of increased rating for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine has been 
productive of forward flexion to 90 degrees, with pain 
starting at 80 degrees; extension to 30 degrees without pain; 
lateral flexion to 30 degrees bilaterally without pain; left 
lateral rotation to 30 degrees with pain at 25 degrees; right 
lateral rotation to 30 degrees without pain; some evidence of 
painful motion but no spasms or weakness.

2.  Bilateral pes planus/plantar fasciitis has been 
productive of occasional sharp pain lasting for a few minutes 
and no evidence of edema, instability, weakness or 
tenderness.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus/plantar fasciitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   This decision has since been overturned with 
respect to the requirement that notice be provided on the 
impact of a disability on the Veteran's daily life, and also 
as to the requirement that specific information on alternate 
diagnostic codes be provided in certain circumstances.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  The letter informed the Veteran of 
what type of information and evidence was needed to establish 
a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment have been obtained and 
reviewed.  Furthermore, the Veteran was afforded VA 
examinations in July 2006 in which the examiner interviewed 
the Veteran, accurately reported his findings and reached 
conclusions based on his examination that are consistent with 
the record.  The Veteran's  examinations are found to have 
been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05- 
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  Here, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

1.  Degenerative Disc Disease of the Lumbar Spine

In the rating decision on appeal, the Veteran's 10 percent 
evaluation for degenerative disc disease, effective September 
3, 2004, was confirmed and continued.  The Veteran's 
degenerative disc disease is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC or Code) 5242, degenerative arthritis of 
the spine.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
DC 5003-5010 (2009).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the 
Spine, encompasses Diagnostic Codes 5235 through 5242 and 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

A 40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine,

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's spine could potentially be evaluated under 
Diagnostic Code 5243 evaluating intervertebral disc syndrome.  
Under these rating criteria, the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a (2009).

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to DC 5243 provides that when rating on the basis of 
chronic manifestations, the orthopedic disabilities will be 
rated under the most appropriate orthopedic diagnostic code 
or codes and the evaluation of neurologic disabilities will 
be done separately using the most appropriate neurologic 
diagnostic code or codes.

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that 
neurological conditions and convulsive disorders are to be 
rated in proportion to the impairment of motor, sensory or 
mental function.  38 C.F.R. § 4.120 (2009).  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123, see 38 C.F.R. § 
4.124.

On VA examination in July 2006, the Veteran complained that 
her back bothered her once to twice a week for a duration of 
one day.  She described that pain she experienced a sharp 
pain with movement at a level of seven out of 10.  In the 
preceding 12 months, the Veteran had had no incapacitating 
episodes.  Flair-ups were not associated with weight loss, 
fevers, malaise, dizziness, visual disturbance, numbness, 
weakness, bladder complaints, or bowel complaints.  At the 
time of the examination, the Veteran worked as a forklift 
operator and housewife and had not taken any sick leave in 
the preceding 12 months due to back pain.  The Veteran had 
forward flexion to 90 degrees, with pain starting at 80 
degrees.  She had extension to 30 degrees without pain.  
Lateral flexion was to 30 degrees bilaterally without pain.  
Left lateral rotation was to 30 degrees with pain at 25 
degrees and right lateral rotation was to 30 degrees without 
pain.  No additional limitations were noted with repetition 
of movement during the examination as related to pain, 
fatigue, incoordination, weakness or lack of endurance.  The 
Veteran had objective evidence of painful motion without 
spasm or weakness.  She had tenderness to the paravertebral 
muscles on the right side at the L4-5 level.  A neurological 
evaluation showed sensory was intact, the Veteran had no 
atrophy, or loss of muscle strength.  Her reflexes were 
intact and Lasègue's signs were negative.  The final 
diagnosis was of lumbosacral strain with minimal degenerative 
disc disease.

In July 2006, the Veteran complained of lower back pain at a 
level of four out of ten.

The record includes a letter from the United Sates Postal 
Service, to which the Veteran had applied for a position as a 
City Carrier.  According to the letter, the Veteran was found 
to be medically unable to  perform the duties of the 
position.  Specifically, it was determined that "due to 
back, ankle and bilateral foot condition" the Veteran should 
avoid pushing or pulling more than 30 pounds; limit walking 
and standing to four hours per day; and avoid repeated 
bending to less than three hours a day.

The Veteran has appealed the assignment of a 10 percent 
evaluation for degenerative disc disease.  The 10 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height.  38 C.F.R. § 4.71a, DC 5242.  The evaluation also 
contemplates periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59.  In order to warrant a higher, 20 
percent, evaluation, there must be the functional equivalent 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id. 

After a careful review of the evidence, the Board finds that 
the Veteran's disability is no more than 10 percent 
disabling.  Specifically, the Veteran has the functional 
equivalent of forward flexion to 80 degrees, extension to 30 
degrees left lateral rotation to 25 degrees and right lateral 
rotation to 30 degrees.  The Veteran does not present 
evidence of muscle spasm or guarding.  While the record does 
show objective evidence of motion limited by pain, such 
limitation only restricts the Veteran to 80 degrees of 
forward flexion and 25 degrees of rotation.  This functional 
limitation does not raise to the level of limitation 
contemplated by a 20 percent evaluation under DC 5242.  Id.  
We further note that the Veteran does not have additional 
limitation on repetition related to pain, fatigue, 
incoordination, weakness or lack of endurance.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Regarding whether the Veteran is entitled to a higher rating 
under Diagnostic Code 5243, the evidence shows that the 
Veteran has not had incapacitating episodes as defined by the 
Code; namely any periods of time requiring bed rest 
prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243 
(2009).  Accordingly, a higher rating is not available under 
Diagnostic Code 5243.

The Board has also considered whether application of the 
provision under 38 C.F.R. §§ 4.123 and 4.124 are called for.  
We find that such provision are not for application based on 
the record.  Specifically, the Veteran in 2006 a neurological 
evaluation showed sensory and reflexes were intact, there was 
no atrophy, or loss of muscle strength and Lasègue's signs 
were negative.

In reaching this determination, the Board has considered the 
lay and medical evidence.  However, other than referencing 
pain, the lay evidence does not significantly describe the 
Veteran's level of functional impairment.  The Board 
concludes that the observations of a skilled professional are 
far more probative of the degree of impairment.

Based on the foregoing, the Board concludes that the 
Veteran's degenerative disc disease or the lumbar spine has 
been no more than 10 percent disabling throughout the period 
on appeal.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.  The 
apparent disability is exactly what is contemplated by the 
rating schedule.  Furthermore, the disability evaluation is 
based upon average impairment of earning capacity rather than 
the specific occupation of a letter carrier.  See, VAOPGCPREC 
36-97 (December 12, 1997).

2.  Bilateral Pes Planus/Plantar Fasciitis

In the rating decision on appeal, the Veteran's 10 percent 
evaluation for bilateral pes planus/plantar fasciitis, 
effective September 3, 2004, was confirmed and continued.  
The Veteran's pes planus/plantar fasciitis is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5276, acquired 
flat feet.  Under DC 5276, the Veteran's current 10 percent 
evaluation is provided for, whether bilateral or unilateral, 
where the disorder is moderate with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  
Where the condition is severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 20 percent evaluation 
is warranted for unilateral flatfoot and a 30 percent 
evaluation is called for with bilateral flat feet.  For 
pronounced pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

In a July 2006 VA examination, the Veteran complained of 
occasional sharp pain in both feet, lasting for a few 
minutes, usually occurring when she stepped off the forklift 
which she operated at work.  She wore steel-toed shoes as a 
requirement of the job but did not wear any inserts or other 
special shoes.  The Veteran had no pain at rest, on standing, 
or walking.  At the time of her examination, the Veteran 
reported not taking any medication for pain.  She reported no 
acute incapacitating flair-ups in the preceding 12 months.  
Examination of both feet revealed pes planus without heat, 
redness, swelling or acute tenderness.  The Veteran was able 
to walk on her heels and her toes without apparent 
discomfort.  The Veteran had full range of motion of both 
ankles and neither ankle was painful on motion.  The examiner 
noted no additional limitations with repetition or movement 
as related to pain, fatigue, incoordination, weakness or lack 
of endurance.  The Veteran presented no objective evidence of 
painful motion, edema, instability, weakness or tenderness.  
She did not have an abnormal gait and had no callosities, 
breakdown or unusual wear pattern so as to suggest abnormal 
weight bearing.  The Veteran had normal posture, no 
hammertoe, high arch, clawfoot, or other deformity.  On 
weight bearing the Achilles tendon was 4 degrees in valgus 
and zero degrees off weight bearing.  The Veteran's 4 degrees 
of valgus was correctable.  The Achilles tendon was 
manipulated without pain.  The Veteran was diagnosed with 
bilateral pes palnus with residuals.

A September 2006 letter from the United Sates Postal Service 
indicated that the Veteran had "back, ankle and bilateral 
foot condition[s]" and should avoid pushing or pulling more 
than 30 pounds, limit walking and standing to four hours per 
day and avoid repeated bending to less three hours a day.

The Veteran has appealed the assignment of a 10 percent 
evaluation for bilateral pes planus/plantar fasciitis.  The 
current 10 percent evaluation is contemplated where the 
disorder is moderate with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  Where the 
condition is bilateral and severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent evaluation 
is called for.

Here, the Board finds the Veteran's bilateral disorder to be 
no more than 10 percent disabling.  Specifically, we note 
that the Veteran's feet show no signs of redness, swelling or 
acute tenderness and she is able to walk on her heels and 
toes without apparent discomfort.  Furthermore, the examiner 
indicated that she had no apparent deformity, callosities, 
and the Achilles tendon was manipulated without pain.  The 
Board has considered the effect of pain and weakness in 
reaching our conclusion about the appropriate rating 
warranted, 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995), and to that end we note that the only 
pain reported was described as "occasional" and lasted for 
only a few minutes when stepping off of a forklift.  No 
additional limitations with repetition of movement as related 
to pain, fatigue, incoordination, weakness or lack of 
endurance has been identified.

We have noted the Veteran's assertions regarding swollen 
ankles, and feet, as well as ankle pain.  However, the Board 
concludes that the observations of a skilled professional are 
far more probative of the degree of impairment that the 
Veteran's lay statements.  Although her statements are 
competent, they are less probative than objective clinical 
findings.

Based on the foregoing, the Board concludes that the 
Veteran's pes planus/plantar fasciitis has been no more than 
10 percent disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.


ORDER
An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus/plantar fasciitis is denied.


REMAND

The Veteran is seeking the assignment of an increased rating 
for migraine headaches, which are currently rated as 10 
percent disabling.  

The Veteran has appealed from an October 2006 rating decision 
and in June 2007 that appeal was perfected with the 
submission of a substantive appeal.  Since that time, the 
record does not indicate whether the RO has taken any 
additional action nor has the RO certified the appeal to the 
Board.  Without such certification, jurisdiction does not 
attach that the Board cannot adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the Veteran's 
claims file and take appropriate action as 
necessary to accomplish adjudication of 
the Veteran's claim on appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


